Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a lighting system comprising a controller configured to control the light intensity over the surface of the object as a function of light intensity measurements obtained from the light sensors, wherein the controller maintains the light intensity at a predetermined light intensity value that enhances longevity of the object while eliminating formation of microorganisms on the object, wherein the controller uses the light intensity measurements to determine whether each ultraviolet radiation source is illuminating the surface of the object at a dose that delivers the ultraviolet radiation at an intensity that is within an acceptable variation with the 69SETI-01 86-C IP-USpredetermined light intensity value, the controller adjusting the power of an ultraviolet radiation source in response to determining that the ultraviolet radiation source is illuminating the surface with an intensity that has an unacceptable variation with the predetermined light intensity value targeted for the surface, each ultraviolet radiation source that is adjusted in power delivers an adjusted dose of the ultraviolet radiation that is a function of an amount of the unacceptable variation with the predetermined light intensity value, classified in H05B47/125.
II. Claims 14-19, drawn to a lighting system comprising a controller configured to detect a change in the object by using data feedback from the light sensor, wherein the controller receives light intensity signals from the light sensor and determines whether the light intensity at the surface of the object exceeds an acceptable variation with a predetermined intensity value, wherein the light sensor acquires data corresponding to visible fluorescent radiation from the surface of the object, and 72SETI-O0186-C IP-USwherein , classified in H01L 33/007.
III. Claim 20, drawn to a lighting system comprising a controller configured to control the irradiation of the object by the set of ultraviolet radiation sources and the set of visible light sources, wherein the controller directs the UV- B source and at least one of the UV-A source or the blue light source to irradiate the object at a corresponding radiation, wherein the controller controls the light intensity over the 74SETI-01 86-C IP-US surface of the object by adjusting operational power of the ultraviolet radiation sources and the visible light sources as a function of light intensity measurements obtained by the light sensors, the controller using the light intensity measurements to determine whether each ultraviolet radiation source is illuminating the surface of the object with an intensity that has a variation that is more than 50% of a predetermined intensity value targeted for the surface, the controller adjusting the power of an ultraviolet radiation source and/or a visible light source in response to determining that the ultraviolet radiation source and/or the visible light source is illuminating the surface of the object with an intensity that has a variation that is more than 50% of the predetermined intensity value targeted for the surface, the controller adjusting the power of an ultraviolet radiation source and/or a visible light source as a function of the variation between the light intensity generated from the source and the predetermined intensity value targeted for the surface, classified in H05B 47/155.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination has separate utility such as providing a system wherein the light sensor acquires data corresponding to visible fluorescent radiation from the surface of the object, and 72SETI-O0186-C IP-USwherein the ultraviolet radiation sources comprise one or more layers of materials selected from the group-III nitride material system.  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions would require independent and non-overlapping searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884